UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

RUTH M.,

                                      Plaintiff,

                      v.                                                     5:18-CV-1006
                                                                              (FJS/CFH)
ANDREW SAUL, Commissioner of
Social Security,

                              Defendant.
_______________________________________________

APPEARANCES                                          OF COUNSEL

LAW OFFICES OF STEVEN R. DOLSON                      STEVEN R. DOLSON, ESQ.
126 North Salina Street, Suite 3B
Syracuse, New York 13202
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                       HEATHER SERTIAL, ESQ.
OFFICE OF REGIONAL GENERAL
COUNSEL - REGION II
26 Federal Plaza, Room 3904
New York, New York 10278
Attorneys for Defendant

SCULLIN, Senior Judge

                                              ORDER

       On May 4, 2015, Plaintiff filed a Title II application for disability insurance benefits and a

Title XVI application for SSI benefits. See Dkt. No. 10-1, Administrative Record at 202-211. In

both applications, Plaintiff alleged a disability onset date of September 1, 2005. See id. at 202. The

Commissioner initially denied the applications on July 20, 2015. See id. at 128. Plaintiff requested

a hearing, which was held on June 22, 2017, before Administrative Law Judge ("ALJ") Gretchen

Mary Greisler. See id. at 1057-1094. At the hearing, Plaintiff amended her alleged disability onset
date to March 31, 2015. See id. at 1060. On August 2, 2017, the ALJ issued a decision denying

Plaintiff's applications for benefits. The ALJ's decision became the Commissioner's final decision

when the Appeals Council denied Plaintiff's request for review on July 27, 2018. See id. at 1-7.

Plaintiff commenced this action on August 22, 2018. See Dkt. No. 1, Complaint. Defendant filed

his answer on December 20, 2018. See Dkt. No. 10. Plaintiff filed her brief on February 4, 2019,

see Dkt. No. 11; and Defendant filed his brief on March 18, 2019, see Dkt. No. 13.

       On February 19, 2020, Magistrate Judge Hummel filed his Report-Recommendation and

Order, in which he recommended that this Court reverse the Commissioner's decision and remand

this case "for further administrative proceedings, during which the record can be appropriately

developed, potentially including obtaining updated medical assessments of [P]laintiff[.]" See Dkt.

No. 14 at 24. The parties did not file any objections to these recommendations.

       When a party does not object to a magistrate judge's report-recommendation, the court

reviews that report-recommendation for clear error or manifest injustice. See Linares v. Mahunik,

No. 9:05-CV-625, 2009 WL 3165660, *10 (N.D.N.Y. July 16, 2009) (citation and footnote

omitted). After conducting this review, "the Court may 'accept, reject, or modify, in whole or in

part, the . . . recommendations made by the magistrate judge.'" Id. (quoting 28 U.S.C.

§ 636(b)(1)(C)).

       The Court has reviewed Magistrate Judge Hummel's February 19, 2020 Report-

Recommendation for clear error and manifest injustice; and, finding none, the Court hereby

       ORDERS that Magistrate Judge Hummel's February 19, 2020 Report-Recommendation is

ACCEPTED in its entirety for the reasons stated therein; and the Court further

       ORDERS that the Commissioner's decision is REVERSED and this case is REMANDED


                                                 -2-
pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative proceedings, during

which the record can be appropriately developed, potentially including obtaining updated medical

assessments of Plaintiff; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Plaintiff and close this

case.


IT IS SO ORDERED.


Dated: March 16, 2020
       Syracuse, New York




                                                  -3-
